DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed March 4, 2022 have been entered.  Claims 1 and 12 have been amended. Claim 3 has been cancelled.  Claims 1, 2 and 4-12 are currently pending in the application.  The amendments to the drawings and the claims have overcome each and every objection to the drawings.

Reasons for Allowance
Claims 1, 2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kenny (U.S. Publication No. 2007/0294822) is cited as being of interest for disclosing a reversible bed assembly 20 comprising:  a deck 24 within a frame 26 and 28 (Figure 2 and paragraph 0020, where the bed assembly comprises two berths 25a and 25b), a top sleeping area 25a and a bottom sleeping area 25b, the top sleeping area 25a disposed at a top of the frame 26 and 28 and the bottom sleeping area 25b disposed at a bottom of the frame 26 and 28 when the assembly is in a first position (Figure 2); the reversible bed assembly 20 coupled to a bed frame 70 by means of an attachment mechanism 40 and capable of being inverted from the first position to a second position without detaching the assembly 20 from the bed frame 70 (paragraphs 0020-0021, Abstract).
Kenny does not disclose a spring assembly comprising:  a plurality of springs arranged in rows within a frame, the plurality of springs including top springs and bottom springs, the top 
Winer (U.S. Publication No. 2017/0354264) is cited as being of interest for teaching a spring assembly 60 comprising:  a plurality of springs 60 arranged in rows within a frame 54, and one or more support bars 63 disposed below the springs 60 and extending across a width of the frame 54 (Figure 4 and paragraph 0026), wherein the springs 60 are of uniform size and thickness (Figure 4 and paragraph 0026).
Neither Kenny nor Winer, either alone or in combination, discloses wherein top springs are disposed at a top of the frame and bottom springs are disposed at a bottom of the frame when the assembly is in a first position, and wherein the reversible spring assembly and bed frame are capable of being inverted from the first position to a second position without detaching the assembly from the bed frame.  The single layer of springs of Winer are positioned facing upward in a first position (Figure 4), and if inverted, the hooks 46 would be unable to hold the position within the bed frame 210, as the hooks 46 must face downward in order to engage with the pins 214 (paragraph 0032).  The bed of Kenny is able to be inverted by rotating the bunk 20 along its longitudinal center axis through the pivot shafts 40 (Figure 2 and paragraph 0021).  However, the bunk of Kenny is connected to a bed frame 42 and 70, which remain stationary during the inversion of the of the bunk 20 (Figure  and paragraph 0025).  There is no disclosure, teaching or suggestion in the prior art of record that would provide for the claimed subject matter of the top springs being disposed at a top of the frame and bottom springs being disposed at a bottom of the frame when the assembly is in a first position, wherein the reversible spring assembly and bed frame are capable of being inverted from the first position to a second position without detaching the assembly from the bed frame.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                    

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673